The Attorney                  General of Texas
                                                              October      13,   1983
  JIM MATTOX
  Attorney General



  Supreme Court Building             Honorable Mike Driscoll                                   Opinion     No.JM-79
  P. 0. Box 12546                    Harris County Attorney
  Austin, TX. 76711. 2546            1001 Preston,   Suite 634                                 Re:   Authority     of cormnissioners
  5121475-2501
                                     Houston,  Texas     77002                                 court    to    refuse    to    approve
  Telex 9101674-1367
  Telecopier   5121475.0266
                                                                                               hospital    budget on grounds that
                                                                                               it funds pregnancy        termination
                                                                                               ClilIiC
  714 Jackson, Suite 700
  Dallas. TX. 75202.4506
                                     Dear Mr. Driscoll:
  214,742.6944

                                           You have requested   our opinion                  regarding       the authority  of the
  4624 Alberta     Ave., Suite 160   Harris County Commissioners    Court to                 refuse   to     approve the budget of
  El Paso, TX. 79905.2793            the Harris County Hospital   District.
  9151533-3464

                                           The operation        of the      Harris County Hospital  District   is governed
“‘I1       Texas, Suite 700
                                     by article  4494n,        V.T.C.S.,     which provides in section    8 the following:
       .auston. TX. 77002.3111
  7131223.5666                                          Sec. 8.        Once each year,         as smn as practicable
                                                    after      the      close       of     the     fiscal      yea=,       the
                                                    Administrator          of     the     Hospital       District       shall
  606 Broadway. Suite 312
                                                    report    to the Board of Managers,               the Commissioners
  Lubbock. TX. 79401.3479
  6061747.5236                                      court,     the State         Board of Health          and the State
                                                    Comptroller        a full      sworn statement         of all moneys
                                                    and     chases         in       action       received         by      such
  4309 N. Tenth, Suite B
                                                    Administrator          and      how disbursed          or     otherwise
  McAllen, TX. 76501.1665
  5121662.4547
                                                    disposed     of.     Such report        shall    show in detail        the
                                                    operations        of the District           for the term.           Under
                                                    the direction         of the Board of Managers,                he shall
  200 Main Plaza. Suite 400                         prepare     an annual budget which shall                  be approved
  San Antonio. TX. 76205.2797
                                                    by the       Board      of     Managers       and shall         then    be
  5121225-4191
                                                    presented        to the Commissioners               Court    for    final
                                                    approval.         In like       manner all         budget     revisions
  An Equal Opportunity/                             shall be subject           to approval       by the Commissioners
  Affirmative Action Employer                       court.      (Emphasis added).

                                               In Attorney   General Opinion MW-15 (1979),       this office     construed
                                     article      5142b, V.T.C.S.,     regarding   the budget submitted    by a juvenile
                                     board.       That statute   provided    the following  in pertinent   part:

                                                         Section   5.      The    compensation  of all  probation
                                                    officers     shall      be     fixed  by the Juvenile    Board




                                                                                 p.   334
                                                                                        I



Honorable   Mike Driscoll      - Page 2          (JM-79)




             subject    to the approval            of      the   County   Commis-
             sioners   Court . . . .

The opinion    concluded    that section          5 of article    5142b authorized  the
El Paso County Connnissioners       Court        to decline    to approve a budget for
compensation     of juvenile    probation          officers   submitted  by the county
juvenile   board.

       In Attorney    General Opinion H-908 (1976).       this office     held that
salaries    for   assistants    and investigators     fixed     by a prosecuting
attorney   must be approved        by the commissioners       court   in order    to
become effective.        The language  of the statute     was identical      to that
considered    in Attorney    General Opinion MW-15. The opinion         noted:

            The relevant      language    of article     332a, section       5,
            is unambiguous and can be read in harmony with the
            entire    statute     without   departing      from its     plain
            meaning.      The statute     makes prosecuting       attorneys
            responsible       for    personnel      matters    --    hiring,
            removal       and     setting       salaries      and     travel
            expenses    . . . .      It makes the commissioners         court
            responsible     for financial      matters -- approving        the
            prosecutors’      salary    and travel     expense proposals,
            and providing      for office    expenses     . . . .

      In our    CJpidJn,   article   4494n   is   similar  to    the    statutes
construed   in Attorney  General Opinions MW-15 and H-908.       It authorizes
the administrator     and board of managers of a hospital          district      to
propose    and submit    a suggested    budget.     But it   accords      to   the
conrmissioners  court the right of “final    approval.”

       It has been      suggested     that    two judicial     decisions      require     a
different    result.     Commissioners      Court of Lubbock County v. Martin,
471 S.W.2d 100 (Tex.        Civ. App. - Amarillo         1971. writ ref’d       n.r.e.),
was discussed     in Attorney     General Opinion MW-15. That case, involving
appointment     of adult   probation     officers     under section      10 of article
42.12     of   the    Code    of    Criminal      Procedure,     concluded       that     a
commissioners     court was not authorized        to reject   a budget submitted by
a district    judge unless      the budget was so unreasonable,           arbitrary      or
capricious    as to amount to an abuse of discretion.                Attorney     General
Opinion MW-15 declared:

            The language relating           to the commissioners         court’s
            duty in [Martin]        was ambiguous,        and...    the courts
            relied     on the rest        of the act to ascertain              the
            legislative       intent.         The   statute       specifically
            indicated       that      this      purpose     was      to     plSCe
            responsibility        for    probation      supervision       wholly
            within      the  state      courts.      There     is   neither       a




                                            p.    335
Honorable     Mike Driscoll       - Page 3      (JM-79)




              similar   ambiguity   in article 5142b nor similar
              language which would broaden the responsibility  of
              the juvenile   board.

        In Commissioners       Court of Harris County v. Fullerton,                 596 S.W.2d
572 (Tex.      Civ. App. - Houston [lst             Dist.]     1980, writ ref'd        n.r.e.),
the Harris       County- auditor        had submitted       an equipment       budget     to the
commissioners        court.      The commissioners          rejected    specific      items of
equipment      and reduced      the budget by $380,000.              The court      held that,
once     the auditor       makes a determination            that a particular           item of
equipment is necessary            for the proper        functioning    of his office,           the
commissioners        must ministerially           take     the proper       legal     steps      to
provide     that equipment "unless          it finds that the county auditor               abused
his discretion."           Id.   at 576.      The decision        was based,      however,       on
article     1650, V.T.C.S.,        which authorizes        a county auditor        "to provide
himself       with     all     necessary       ledgers,       books,     records,        blanks,
stationary,        equipment,        telephones      and     postage     at     the    county's
expense."

       Under the court's          reasoning    in Fullerton,       the commissioners         court
would be obliged           to ministerially        approve      only    those    items in the
hospital     district's      budget which article        4494n, or some other statute,
specifically       authorized.         Since no statute        specifically       authorizes       a
hospital     district     to make the expenditures          about which you inquire,             we
must conclude,        on the authority       of Attorney      General Opinions MU-15 and
H-908, that the commissioners              court is the body ultimately             responsible
for the financial           affairs      of the county,       and that,       as such,      it is
empowered to reject            any budget      submitted     by the hospital           district.
Nor do we believe         that any statute       requires     the commissioners          court to
specify     the reason for 1;s disapprovai.               We make no determination,              of
course,      regarding       what     is   advisable     in     the    interests       of    sound
administrative        practice.

                                         SUMMARY

                  The  commissioners    court    of   Harris    County,
              pursuant  to its right   of "final    approval"     of the
              budget of the Harris County Hospital       District,    is
              empowered to reject    any budget     submitted    by the
              hospital  district.




                                                    J h Very truly



                                                        JIM
                                                        Attorney
                                                                iA
                                                                 MATTOX
                                                                       yours




                                                                  General       of   Texas




                                                   p.   336
Honorable    Mike Driscoll     - Page 4         (JM-79)




TOM GREEN
First Assistant     Attorney     General

DAVID R. RICHARDS
Executive Assistant     Attorney     General

Prepared    by Rick Gilpin
Assistant    Attorney  General

APPROVED:
OPINION COMMITTEE

Rick Gilpin,   Chairman
Jon Bible
Susan Garrison
Jim Moellinger
Bruce Youngblood




                                           p.   337